         Case 1:18-cv-09433-LGS Document 70 Filed 07/15/19 Page 1 of 18
                                                                              1919 Pennsylvania Avenue NW
                                                                              Suite 800
                                                                              Washington, DC 20006-3401

                                                                              Robert Corn-Revere
                                                                              202.973.4225 tel
                                                                              202.973.4499 fax
                                                                              bobcornrevere@dwt.com



July 15, 2019
By ECF
The Honorable Lorna G. Schofield
United States District Judge
Southern District of New York
500 Pearl Street
New York, NY 10007
Re:    PEN American Cntr., Inc. v. Trump, 18 Civ. 9433 (LGS)
       PLAINTIFF’S SECOND NOTICE OF SUPPLEMENTAL AUTHORITY
Dear Judge Schofield,
On July 12, 2019, Defendant submitted a notice directing the Court’s attention to the July 10, 2019
decision in In re Trump, --- F.3d ---, 2019 WL 2997909 (4th Cir. 2019), which the President notes
“reversed the … denial of his motion to dismiss” in D.C. v. Trump, 344 F. Supp. 3d 828 (D. Md.
2019) (citied in parties’ 12(b) briefing here), because “[t]he Fourth Circuit concluded that [the]
plaintiffs lacked standing.” (ECF 69). Plaintiff submits that the reasons the Fourth Circuit gave
for why the District of Columbia and Maryland lack standing to challenge Presidential conduct
under the Constitution’s Emoluments Clause have no bearing on standing issues before this Court
on Defendant’s motion to dismiss. See in re Trump, at *11-*15.
The Fourth Circuit issued a decision that is more relevant to the standing issue in this case on July
11, 2019, the day after deciding In re Trump. Overbey v. Mayor of Baltimore, --- F.3d --- (4th Cir.
2019). In Overbey the Fourth Circuit found standing to challenge government conduct that violates
the First Amendment rights of newsgathering and to receive information pertaining to government
activity. Overbey, at *7-10. It is relevant to the discussion at § II.A of Plaintiff’s Opposition to
the Motion to Dismiss. A copy of the Fourth Circuit’s decision in Overbey is attached.

                                              Respectfully submitted,




                                              Robert Corn-Revere
                                              DAVIS WRIGHT TREMAINE LLP
                                              1919 Pennsylvania Avenue, NW, Suite 800
                                              Washington, DC 20006
                                              Ph: 202-973-4200; Fax: 202-973-4499
                                              bobcornrevere@dwt.com

cc: All Counsel of Record via ECF
                Case 1:18-cv-09433-LGS Document 70 Filed 07/15/19 Page 2 of 18


Overbey v. Mayor of Baltimore, --- F.3d ---- (2019)
2019 WL 3022327




                 2019 WL 3022327
   Only the Westlaw citation is currently available.             Holdings: The Court of Appeals, Floyd, Circuit Judge,
   United States Court of Appeals, Fourth Circuit.               held that:

     Ashley Amaris OVERBEY; Baltimore Brew,                      [1]
                                                                    non-disparagement clause in claimant’s settlement
                Plaintiffs – Appellants,                         agreement was a waiver of First Amendment rights;
                            v.
  The MAYOR and City Council OF BALTIMORE;                       [2]
                                                                    strong public interests rooted in the First Amendment
  Baltimore City Police Department, Defendants –                 rendered unenforceable and void the non-disparagement
                       Appellees.                                clause in claimant’s settlement agreement;
   American Society of News Editors; Associated
  Press Media Editors; Association of Alternative                [3]
                                                                    operator of local news website plausibly alleged an
     Newsmedia; BuzzFeed; Gannett Company,                       injury in fact, as element for Article III standing; and
  Incorporated; Howard University School of Law
   Civil Rights Clinic; International Documentary                [4]
                                                                    operator plausibly alleged an ongoing or future injury
  Association; Investigative Reporting Program at                in fact, as element for Article III standing to seek
 UC Berkeley; Investigative Reporting Workshop at                declaratory and injunctive relief.
 American University; Tawanda Jones; MPA- The
   Association of Magazine Media; Maryland D.C.
         Delaware Broadcasters Association;                      Reversed.
   Maryland-Delaware-District of Columbia Press
     Association; National Press Photographers                   Quattlebaum, Circuit Judge, filed a dissenting opinion.
    Association; National Women’s Law Center;
  Online News Association; Public Justice; Public
 Justice Center; Reporters Committee for Freedom
  of the Press; Society of Professional Journalists;
  The Baltimore Sun; The Center for Investigative                 West Headnotes (23)
    Reporting; The E.W. Scripps Company; The
  Washington Post; Tully Center for Free Speech;
  Washington Lawyers’ Committee for Civil Rights                  [1]
                                                                         Federal Courts
  and Urban Affairs, Amici Supporting Appellant.

                       No. 17-2444                                       170BFederal Courts
                             |
                 Argued: January 30, 2019                                The court of appeals reviews de novo a district
                             |                                           court’s order granting summary judgment.
                  Decided: July 11, 2019
                                                                         Cases that cite this headnote

Synopsis
Background: Police-misconduct claimant, and operator
of local news website, brought action against city,
                                                                  [2]
challenging on First Amendment grounds city’s use of                     Constitutional Law
non-disparagement clauses in settlement agreements for
civil rights suits against city, pursuant to which clause city
withheld half of claimant’s settlement funds because she                 92Constitutional Law
posted responses to online comments by readers of a local
newspaper’s online article about her case. The United                    Non-disparagement clause in police-misconduct
States District Court for the District of Maryland, Marvin               claimant’s agreement to settle her civil rights
J. Garbis, Senior District Judge, 2017 WL 5885657,                       suit against city, pursuant to which city withheld
granted summary judgment to city. Plaintiffs appealed.                   half of claimant’s settlement funds because she
                                                                         posted responses to online comments by readers
                                                                         of local newspaper’s online article about her
                © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                        1
               Case 1:18-cv-09433-LGS Document 70 Filed 07/15/19 Page 3 of 18


Overbey v. Mayor of Baltimore, --- F.3d ---- (2019)
2019 WL 3022327

        case, constituted a waiver of First Amendment              not to speak advances the bedrock societal
        rights, which was subject to First Amendment               interest in individual freedom of mind. U.S.
        scrutiny, though city characterized the clause as          Const. Amend. 1.
        a reasoned decision by claimant that she would
        exercise her First Amendment right not to speak
        in exchange for payment from city. U.S. Const.             Cases that cite this headnote
        Amend. 1.


        Cases that cite this headnote
                                                             [6]
                                                                   Constitutional Law


                                                                   92Constitutional Law
[3]
        Constitutional Law
                                                                   A person may choose to waive certain
                                                                   constitutional rights pursuant to a contract with
        92Constitutional Law                                       the government.

        The right not to speak is protected by the First
        Amendment. U.S. Const. Amend. 1.                           Cases that cite this headnote


        Cases that cite this headnote
                                                             [7]
                                                                   Constitutional Law


[4]                                                                92Constitutional Law
        Constitutional Law

                                                                   Courts do not presume that the waiver of a
        92Constitutional Law                                       constitutional right—even one that appears in an
                                                                   otherwise      valid    contract    with     the
        At its heart, the First Amendment right to refrain         government—is enforceable, and on the
        from speaking is concerned with preventing the             contrary, such a waiver is enforceable only if it
        government from compelling individuals to                  meets two conditions: first, it was made
        mouth support for views they find objectionable,           knowingly and voluntarily, and second, under
        or mandating speech that a speaker would not               the circumstances, the interest in enforcing the
        otherwise make; in other words, the right to               waiver is not outweighed by a relevant public
        refrain from speaking limits the government’s              policy that would be harmed by enforcement.
        ability to sanction or override a private
        individual’s preference for not making certain
        speech. U.S. Const. Amend. 1.                              Cases that cite this headnote


        Cases that cite this headnote
                                                             [8]
                                                                   Constitutional Law


[5]                                                                92Constitutional Law
        Constitutional Law

                                                                   Strong public interests rooted in the First
        92Constitutional Law                                       Amendment rendered unenforceable and void
                                                                   the      non-disparagement     clause    in
        The First Amendment’s protection of the right              police-misconduct claimant’s agreement to

               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                2
               Case 1:18-cv-09433-LGS Document 70 Filed 07/15/19 Page 4 of 18


Overbey v. Mayor of Baltimore, --- F.3d ---- (2019)
2019 WL 3022327

        settle her civil rights suit against city, pursuant
        to which city withheld half of claimant’s                    When a settlement agreement with the
        settlement funds because she posted responses                government contains a waiver of a claimant’s
        to online comments by readers of local                       constitutional right, the government’s general
        newspaper’s online article about her case;                   interest in using settlement agreements to
        citizenry had interests in uninhibited, robust               expedite litigation is not enough to make the
        debate on public issues and in limiting                      waiver       enforceable;      otherwise,    no
        government’s ability to target and remove                    balance-of-interests test would be required.
        speech critical of government from public
        discourse, and mistrust of governmental power
        was one of the premises of the First                         Cases that cite this headnote
        Amendment. U.S. Const. Amend. 1.


        Cases that cite this headnote
                                                              [12]
                                                                     Constitutional Law


                                                                     92Constitutional Law
[9]
        Constitutional Law
                                                                     Vehement, caustic, and sometimes unpleasantly
                                                                     sharp attacks on government and public officials
        92Constitutional Law                                         can play a valuable role in civic life and
                                                                     therefore enjoy the protections of the First
        One of the interests at the heart of the First               Amendment. U.S. Const. Amend. 1.
        Amendment is a profound national commitment
        to the principle that debate on public issues
        should be uninhibited, robust, and wide-open.                Cases that cite this headnote
        U.S. Const. Amend. 1.


        Cases that cite this headnote
                                                              [13]
                                                                     Federal Civil Procedure


                                                                     170AFederal Civil Procedure
[10]
        Constitutional Law
                                                                     To establish Article III standing, a plaintiff must
                                                                     show: (1) an injury in fact; (2) a sufficient causal
        92Constitutional Law                                         connection between the injury and the conduct
                                                                     complained of; and (3) a likelihood that the
        The First Amendment is meant to serve as a                   injury will be redressed by a favorable decision.
        bulwark against exercises of government power                U.S. Const. art. 3, § 2, cl. 1.
        to curb speech that is not to its liking. U.S.
        Const. Amend. 1.
                                                                     Cases that cite this headnote

        Cases that cite this headnote

                                                              [14]
                                                                     Federal Civil Procedure

[11]
        Constitutional Law
                                                                     170AFederal Civil Procedure

        92Constitutional Law                                         Each element for Article III standing must be

               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                     3
               Case 1:18-cv-09433-LGS Document 70 Filed 07/15/19 Page 5 of 18


Overbey v. Mayor of Baltimore, --- F.3d ---- (2019)
2019 WL 3022327

        supported in the same way as any other matter               receive information and ideas from a willing
        on which the plaintiff bears the burden of proof,           speaker. U.S. Const. Amend. 1.
        i.e., with the manner and degree of evidence
        required at the successive stages of the
        litigation. U.S. Const. art. 3, § 2, cl. 1.                 Cases that cite this headnote


        Cases that cite this headnote
                                                             [18]
                                                                    Constitutional Law


[15]                                                                92Constitutional Law
        Federal Civil Procedure

                                                                    Operator of local news website plausibly
        170AFederal Civil Procedure                                 alleged, for purposes of demonstrating
                                                                    injury-in-fact element for Article III standing at
        An “injury in fact,” as element for Article III             motion to dismiss phase, that city’s pervasive
        standing, is an invasion of a legally protected             use of non-disparagement clauses in agreements
        interest that is concrete and particularized and            to settle civil rights cases alleging police
        actual or imminent, not conjectural or                      misconduct injured operator’s First Amendment
        hypothetical. U.S. Const. art. 3, § 2, cl. 1.               right to gather news from willing speakers by
                                                                    preventing operator from interviewing at least
                                                                    some police-misconduct claimants who were
        Cases that cite this headnote                               willing to speak about their cases and their
                                                                    experiences with settlement process, but chose
                                                                    not to do so because they did not want to violate
                                                                    their settlement agreements. U.S. Const. art. 3, §
[16]
                                                                    2, cl. 1; U.S. Const. Amend. 1.
        Constitutional Law

                                                                    Cases that cite this headnote
        92Constitutional Law

        The legally protected interest of operator of
        local news website, for purposes of
        injury-in-fact element for Article III standing,     [19]
                                                                    Federal Civil Procedure
        was operator’s First Amendment right to gather
        news, in action challenging city’s policy of
        including     non-disparagement     clauses     in          170AFederal Civil Procedure
        agreements to settle civil rights cases alleging
        police misconduct. U.S. Const. art. 3, § 2, cl. 1;          The Article III standing requirement applies to
        U.S. Const. Amend. 1.                                       each claim that a plaintiff seeks to press, and a
                                                                    plaintiff must demonstrate standing separately
                                                                    for each form of relief sought. U.S. Const. art. 3,
        Cases that cite this headnote                               § 2, cl. 1.


                                                                    Cases that cite this headnote
[17]
        Constitutional Law


        92Constitutional Law                                 [20]
                                                                    Declaratory Judgment

        The First Amendment protects the right to

               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                   4
               Case 1:18-cv-09433-LGS Document 70 Filed 07/15/19 Page 6 of 18


Overbey v. Mayor of Baltimore, --- F.3d ---- (2019)
2019 WL 3022327

        118ADeclaratory Judgment
                                                               [23]
                                                                       Federal Civil Procedure
        To show Article III standing to seek declaratory
        and injunctive relief, a plaintiff must establish
        an ongoing or future injury in fact, and cannot                170AFederal Civil Procedure
        rely on prior harms. U.S. Const. art. 3, § 2, cl. 1.
                                                                       When courts evaluate Article III standing based
                                                                       on the pleadings, courts presume that general
        Cases that cite this headnote                                  allegations embrace those specific facts that are
                                                                       necessary to support the claim. U.S. Const. art.
                                                                       3, § 2, cl. 1.

[21]
        Federal Civil Procedure                                        Cases that cite this headnote


        170AFederal Civil Procedure

        The party invoking the jurisdiction of the federal
        court must include the necessary factual               Appeal from the United States District Court for the
        allegations of Article III standing in the             District of Maryland, at Baltimore. Marvin J. Garbis,
        pleading, or else the case must be dismissed for       Senior District Judge. (1:17-cv-01793-MJG)
        lack of standing. U.S. Const. art. 3, § 2, cl. 1.
                                                               Attorneys and Law Firms

        Cases that cite this headnote                          ARGUED: Daniel William Wolff, CROWELL &
                                                               MORING LLP, Washington, D.C., for Appellants. Andre
                                                               M. Davis, BALTIMORE CITY LAW DEPARTMENT,
                                                               Baltimore, Maryland, for Appellees. ON BRIEF: Deborah
                                                               Jeon, Nicholas Steiner, AMERICAN CIVIL LIBERTIES
[22]
        Civil Rights                                           UNION OF MARYLAND, Baltimore, Maryland; Charles
                                                               D. Austin, Nkechi Kanu, Tyler O’Connor, CROWELL &
                                                               MORING LLP, Washington, D.C., for Appellants.
        78Civil Rights                                         Suzanne Sangree, Senior Counsel, Lydie E. Glynn,
                                                               Assistant Solicitor, Colin P. Glynn, Assistant Solicitor,
        At motion to dismiss phase, operator of local          Jason R. Foltin, Assistant Solicitor, Frederic Smalkin, Jr.,
        news website plausibly alleged an ongoing or           Assistant Solicitor, BALTIMORE CITY DEPARTMENT
        future injury in fact, as element for Article III      OF LAW, Baltimore, Maryland, for Appellees. Jennifer
        standing to seek declaratory and injunctive            D. Bennett, PUBLIC JUSTICE, Oakland, California;
        relief, in action asserting that city’s pervasive      Ajmel Quereshi, Civil Rights Clinic, HOWARD
        use of non-disparagement clauses in agreements         UNIVERSITY SCHOOL OF LAW, Washington, D.C.,
        to settle civil rights cases alleging police           for Amici Howard University School of Law Civil Rights
        misconduct injured operator’s First Amendment          Clinic and Public Justice. K’Shaani Smith, PUBLIC
        right to gather news from willing speakers;            JUSTICE CENTER, Baltimore, Maryland, for Amici
        operator alleged that non-disparagement clauses        Public Justice Center, Washington Lawyers’ Committee
        impeded the ability of the press generally, and        for Civil Rights and Urban Affairs, National Women’s
        the operator specifically, to fully carry out the      Law Center, and Tawanda Jones. Bruce D. Brown, Katie
        important role the press played in informing the       Townsend, Caitlin Vogus, REPORTER COMMITTEE
        public about government actions. U.S. Const.           FOR FREEDOM OF THE PRESS, Washington, D.C.;
        art. 3, § 2, cl. 1; U.S. Const. Amend. 1.              Lisa B. Zycherman, DAVIS WRIGHT TREMAINE LLP,
                                                               Washington, D.C., for Amici Reporters Committee for
        Cases that cite this headnote                          Freedom of the Press and 19 Media Organizations.

                                                               Before FLOYD, THACKER, and QUATTLEBAUM,
                                                               Circuit Judges.

               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                      5
               Case 1:18-cv-09433-LGS Document 70 Filed 07/15/19 Page 7 of 18


Overbey v. Mayor of Baltimore, --- F.3d ---- (2019)
2019 WL 3022327

Opinion                                                        Eventually, following her attorney’s advice, Overbey
                                                               agreed to settle her suit for $63,000. The parties to the
                                                               settlement agreement included both the officers named in
                                                               Overbey’s complaint and the City itself. The City was a
                                                               party to the agreement because, pursuant to Maryland
Reversed and remanded by published opinion. Judge              law, it represents the BPD’s interests in settling claims
Floyd wrote the opinion, in which Judge Thacker joined.        against BPD officers.
Judge Quattlebaum wrote a dissenting opinion.
                                                               As in 95% of settlement agreements between the City and
FLOYD, Circuit Judge:
                                                               persons alleging police misconduct,2 Overbey’s settlement
                                                               agreement       included     what     we     will   call   a
*1 When the city of Baltimore has settled civil-rights         “non-disparagement clause.” This clause required
lawsuits alleging police misconduct, it has typically          Overbey to “limit [her] public comments” regarding her
required     settling    claimants    to     agree    to   a   lawsuit “to the fact that a satisfactory settlement occurred
“non-disparagement clause,” under which they promise           involving the Parties.” J.A. 96. It prohibited her from
not to speak to the media about either their underlying        “discussing [with the news media] any opinions, facts or
allegations or the settlement process itself. Claimants who    allegations in any way connected to” her case, her
breach the non-disparagement clause are, by the terms of       underlying allegations, or the settlement process. Id. And
the clause, liable to Baltimore for damages equaling half      it provided that if Overbey were to ever make a prohibited
of their settlement funds. Ashley Overbey, a                   comment regarding her lawsuit, the City would be entitled
police-misconduct claimant who settled her case but then       to a refund of half of her settlement. The clause placed no
spoke about it publicly, claims that Baltimore violated her    restriction on the City’s freedom to speak about the case.
First Amendment rights when it enforced the                    2      This figure derives from a statement made by
non-disparagement clause against her. Separately, a local             Baltimore’s former City Solicitor and reported by the
news website, the Baltimore Brew (the Brew), claims that              Wall Street Journal. See J.A. 54.
Baltimore’s        alleged    practice      of     including
non-disparagement clauses in virtually all settlement
agreements with police-misconduct claimants violates the       After Overbey signed the settlement agreement, the
First Amendment on its face. The district court granted        agreement went before the City’s Board of Estimates for
summary judgment to the City on both claims. For the           approval. While approval was pending, a local newspaper,
reasons that follow, we reverse.                               the Baltimore Sun, published Overbey’s name, her
                                                               photograph, her address, and the amount of her proposed
                                                               settlement in a report on payouts planned for
                                                               police-misconduct claimants. The Sun’s report quoted a
                                                               statement made by the then-City Solicitor to the Board of
                                                               Estimates in which the Solicitor characterized Overbey as
                                                               “hostile” during her encounter with police—insinuating
                             I.                                that Overbey, not the officers, had been at fault. J.A. 28.
Ashley Overbey sued three officers of the Baltimore
                                                               *2 The Sun’s story accumulated several anonymous,
Police Department (BPD), alleging that the officers had
                                                               race-inflected comments implying that Overbey had
beaten, tased, verbally abused, and needlessly arrested her
                                                               initiated a confrontation with the police in hopes of
in her own home after she called 911 to report a burglary.1
                                                               getting a payout from the City. Overbey posted responses
She brought various claims against the defendants under
                                                               to several such comments, insisting that the police had
both state and federal law. Her case ground through the
                                                               been in the wrong and describing some of the injuries she
system for about two years, during which she and her
                                                               had suffered.
children became homeless—partly because Overbey’s
arrest record made it difficult for her to find work.
                                                               The City determined that Overbey’s online comments on
1      Because the district court disposed of the relevant     the Sun article violated the non-disparagement clause of
       claims on the City’s motion for summary judgment, we    the settlement agreement. Consequently, once Overbey’s
       recount the facts in the light most favorable to the
                                                               settlement was approved, the City remitted only half of
       non-movants.
                                                               the agreed payment—$31,500—to Overbey’s attorney.3 It
                                                               retained the other half as “liquidated damages.” See
                                                               Appellees’ Br. at 3.

                © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                     6
               Case 1:18-cv-09433-LGS Document 70 Filed 07/15/19 Page 8 of 18


Overbey v. Mayor of Baltimore, --- F.3d ---- (2019)
2019 WL 3022327

3      Incidentally, from the $31,500 disbursed by the City,   enforcement of the waiver was not contrary to public
       Overbey’s attorney took a cut of approximately          policy. The district court also granted summary judgment
       $20,500—one-third of the $63,000 that Overbey would     to the City on the Brew’s First Amendment claim,
       have received if the City had not determined that she   concluding that the Brew lacked standing to challenge the
       had violated the non-disparagement clause. Once her     City’s practice of using non-disparagement clauses in
       attorney took his cut, Overbey was left with about      virtually     all     settlement      agreements    with
       $11,000 in settlement funds.                            police-misconduct claimants. Overbey and the Brew now
                                                               appeal.4
                                                               4      Appellants’ notice of appeal encompasses the dismissal
Overbey, having obtained new representation, filed                    of their claims against the BPD. But Appellants address
another lawsuit in which she named the City and the BPD               the dismissal of the police department in nothing more
as defendants. In this second suit, she sought to compel              than a footnote, and they do not assert, much less argue,
the City to pay her the other half of her settlement sum.             that the dismissal of the department was legally
She brought a variety of claims under federal and state               erroneous. Therefore, we see no reason to disturb that
law, only one of which is relevant to us now: that the City           portion of the district court’s order, and we do not
violated her First Amendment rights when it withheld half             analyze it further.
of her settlement because of her speech about her case.

Overbey was joined in her second suit by the Brew, a
local news website that, among other things, investigates
and reports on how the City and its police department
handle allegations of police misconduct. The Brew
claimed that the City’s policy of including
                                                                                             II.
non-disparagement clauses in its settlements with
police-misconduct claimants violated the Brew’s First          *3 [1]We review de novo the district court’s order granting
Amendment interest in newsgathering. The Brew sought           summary judgment to the City. Wood v. Arnold, 915 F.3d
both declaratory and injunctive relief.                        308, 313 (4th Cir. 2019).
The BPD moved to dismiss, arguing that neither Overbey
nor the Brew had stated a claim against it. The district
court granted the BPD’s motion.

The City moved to dismiss or, in the alternative, for
summary judgment. It attached to its motion a number of                                     III.
exhibits pertaining to Overbey’s settlement agreement and
the online comments that had led the City to withhold half
of her settlement funds. Overbey and the Brew filed a
response; they attached to their response a declaration
from Overbey in which she averred that she had not
                                                                                             A.
understood the scope of the non-disparagement clause
when she signed the settlement agreement.                      We begin with Overbey’s First Amendment claim.
                                                               Overbey does not dispute that the non-disparagement
After a hearing on the motions, the district court decided     clause, on its face, permitted the City to withhold half of
that because it had “relied upon supplemental affidavits       her settlement funds as liquidated damages.5 But she
and documents filed outside of the pleadings,” it would        argues that the non-disparagement clause was, and is,
treat the City’s motion as one for summary judgment            void, because it amounts to an unenforceable waiver of
pursuant to Federal Rule of Civil Procedure 12(d), even        her First Amendment rights.6 According to Overbey, since
though the parties had not yet conducted discovery. J.A.       the clause is void, the City violated the First Amendment
352–53. The district court then granted summary                when it preemptively clawed back half of her settlement
judgment to the City on Overbey’s First Amendment              funds based on her speech about her case.
claim, reasoning (1) that by signing the settlement            5
agreement, Overbey had knowingly, voluntarily, and                    At one point below, Overbey argued that as a matter of
                                                                      contractual interpretation, the non-disparagement
intelligently waived her First Amendment right to speak
                                                                      clause did not give the City the right to withhold any
about her police-misconduct suit; and (2) that                        portion of her settlement funds; rather, it merely gave

               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                          7
                Case 1:18-cv-09433-LGS Document 70 Filed 07/15/19 Page 9 of 18


Overbey v. Mayor of Baltimore, --- F.3d ---- (2019)
2019 WL 3022327


       the City the right to seek a refund of half her settlement   rights in a particular way in return for money; she then
       funds. The district court held that that contract-based      exercised her rights in a different way, leaving her entitled
       claim was untimely, and the question is no longer            to less money. Thus, in the City’s view, Overbey’s First
       before us.                                                   Amendment rights were neither waived nor infringed.
                                                                    7         As the City puts it, “The facts alleged in the amended
                                                                              complaint show that the City did not restrict
6                                                                             [Overbey’s] speech, instead, she agreed to exercise her
       Overbey also argues that the enforcement of the
                                                                              right not to speak in exchange for a payment of money
       non-disparagement clause was unconstitutional because
                                                                              in settlement of her lawsuit.” Appellees’ Br. at 16.
       it was illegal for the City to include the clause in the
       first place; according to Overbey, the First Amendment
       prevents the City from introducing and negotiating for
       non-disparagement clauses in settlement agreements           *4 [3]We disagree. It is true that the right not to speak is
       with police-misconduct claimants. The district court did     protected by the First Amendment, for the Supreme Court
       not address that argument, and we decline to do so now,      has “held time and again that freedom of speech ‘includes
       because it is not necessary for us to resolve the central    both the right to speak freely and the right to refrain from
       question of Overbey’s appeal: whether the district court
       correctly granted summary judgment to the City on her
                                                                    speaking at all.’ ” Janus v. Am. Fed’n of State, Cty., &
       First Amendment claim. We note, however, that                Mun. Employees, Council 31, ––– U.S. ––––, 138 S. Ct.
       Overbey has not abandoned the argument.                      2448, 2463, 201 L.Ed.2d 924 (2018) (quoting Wooley v.
                                                                    Maynard, 430 U.S. 705, 714, 97 S.Ct. 1428, 51 L.Ed.2d
                                                                    752 (1977)). But the City errs in equating “the right to
                                                                    refrain from speaking,” id., with mere abstention from
The City, for its part, argues that the non-disparagement
                                                                    voluntary speech.
clause did not require Overbey to “waive” anything;
rather, in agreeing to be bound by the non-disparagement            [4] [5]
                                                                          At its heart, the right to refrain from speaking is
clause, Overbey merely exercised her right not to speak in
                                                                    concerned with preventing the government from
exchange for payment from the government.
                                                                    “[c]ompelling individuals to mouth support for views they
Alternatively, the City argues that even if the
                                                                    find objectionable,” Janus, 138 S. Ct. at 2463, or
non-disparagement clause amounts to a waiver of
                                                                    “[m]andating speech that a speaker would not otherwise
Overbey’s First Amendment rights, there is no reason for
                                                                    make,” Riley v. Nat’l Fed’n of the Blind of N. Carolina,
us to hold that the waiver is void; thus, the City’s
                                                                    Inc., 487 U.S. 781, 795, 108 S.Ct. 2667, 101 L.Ed.2d 669
enforcement of the waiver cannot have violated the First
                                                                    (1988). In other words, the right to refrain from speaking
Amendment.
                                                                    limits the government’s ability to sanction or override a
                                                                    private individual’s preference for not making certain
We hold that the non-disparagement clause in Overbey’s
                                                                    speech. The First Amendment’s protection of this right
settlement agreement amounts to a waiver of her First
                                                                    advances our bedrock societal interest in “individual
Amendment rights and that strong public interests rooted
                                                                    freedom of mind.” Wooley, 430 U.S. at 714, 97 S.Ct.
in the First Amendment make it unenforceable and void.
                                                                    1428 (quoting W. Virginia State Bd. of Educ. v. Barnette,
                                                                    319 U.S. 624, 637, 63 S.Ct. 1178, 87 L.Ed. 1628 (1943)).

                                                                    Overbey’s promise not to speak about her case cannot be
                                                                    fairly characterized as an exercise of her right to refrain
                                                                    from speaking, because none of the interests protected by
                              1.                                    the right to refrain from speaking were ever at stake in
                                                                    this case. No one tried to compel Overbey to make speech
[2]
  According to the City, there is no need for us to subject         she did not want to make; no one tried to punish Overbey
the non-disparagement clause to First Amendment                     for refusing to say something she did not want to say.
scrutiny, because Overbey’s promise not to speak about              Instead, Overbey agreed, on pain of contractual liability to
her case was not a waiver of anything. It was, rather, a            the City, to curb her voluntary speech to meet the City’s
reasoned decision to exercise her right not to speak in             specifications. In doing so, she waived the First
return for payment.7 The City points out that it did nothing        Amendment protections that would have otherwise
to stop Overbey from speaking, and that it has paid her             shielded her speech from government sanction.
every cent that she was due under the terms of the
settlement agreement—i.e., half the settlement sum. As
the City would have it, Overbey agreed to exercise her

                © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                               8
              Case 1:18-cv-09433-LGS Document 70 Filed 07/15/19 Page 10 of 18


Overbey v. Mayor of Baltimore, --- F.3d ---- (2019)
2019 WL 3022327

                             2.                                enlightened self-government and a necessary means to
                                                               protect it.”).
[6] [7]
     Our determination that the non-disparagement clause       8      The City contends that Overbey’s silence about her
operates as a waiver of Overbey’s First Amendment rights              case could not have appreciably inhibited debate on the
is only the first step of our analysis. The next step is to           relevant public issues, since her complaint and related
determine whether the City is entitled to summary                     filings are part of the public record. We are not
judgment on the waiver’s enforceability. It is well-settled           convinced. We agree with the City that Overbey’s
that a person may choose to waive certain constitutional              silence would not entirely foreclose debate on her
rights pursuant to a contract with the government. Lake               experiences with law enforcement or the manner in
James Cmty. Volunteer Fire Dep’t, Inc. v. Burke Cty.,                 which the City handled her claims; nevertheless, when
N.C., 149 F.3d 277, 280 (4th Cir. 1998). Yet we do not                someone with personal experience of how the City
                                                                      litigates and settles claims of police misconduct
presume that the waiver of a constitutional right—even
                                                                      remains silent on those topics to avoid contractual
one that appears in an otherwise valid contract with the              liability to the City, the relevant public discourse
government—is enforceable. Id. On the contrary, such a                cannot be considered “uninhibited” or “wide-open.”
waiver is enforceable only if it meets two conditions:                Citizens United, 558 U.S. at 339, 130 S.Ct. 876. This is
First, it was made knowingly and voluntarily. Id. Second,             especially true when it comes to Overbey’s experience
under the circumstances, the interest in enforcing the                of the settlement process itself.
waiver is not outweighed by a relevant public policy that
would be harmed by enforcement. Pee Dee Health Care,
P.A. v. Sanford, 509 F.3d 204, 212 (4th Cir. 2007); see        [10]
                                                                  Standing shoulder to shoulder with the citizenry’s
also Davies v. Grossmont Union High Sch. Dist., 930            interest in uninhibited, robust debate on public issues is
F.2d 1390, 1397 (9th Cir. 1991) (holding that when it          this nation’s cautious “mistrust of governmental power.”
seeks to enforce a contractual waiver of a constitutional      Citizens United, 558 U.S. at 340, 130 S.Ct. 876. This
right, the government bears the burden of                      mistrust is one of the “premise[s]” of the First
“demonstrat[ing] that the public interest is better served     Amendment, id., and we think it well-warranted here,
by enforcement ... than by non-enforcement”).                  because      the      non-disparagement    clause    is   a
                                                               government-defined and government-enforced restriction
[8]
  Today, we restrict our analysis to the second prong of       on government-critical speech. Indeed, when the
this test, because the second prong is decisive as a matter    government (1) makes a police-misconduct claimant’s
of law. Under the circumstances, the City’s asserted           silence about her claims a condition of settlement; (2)
interests in enforcing Overbey’s waiver of her First           obtains the claimant’s promise of silence; (3) retains for
Amendment rights are outweighed by strong policy               itself the unilateral ability to determine whether the
interests that are rooted in the First Amendment and           claimant has broken her promise; and (4) enforces the
counsel against the waiver’s enforcement.                      claimant’s promise by, in essence, holding her civilly
                                                               liable to itself, there can be no serious doubt that the
*5 [9]We begin by laying out the public interests favoring     government has used its power in an effort to curb speech
non-enforcement. Famously, one of the interests at the         that is not to its liking.9 The First Amendment is meant to
heart of the First Amendment is “a profound national           serve as a bulwark against such exercises of government
commitment to the principle that debate on public issues       power. See N.Y. Times, 376 U.S. at 265, 84 S.Ct. 710
should be uninhibited, robust, and wide-open ....” N.Y.        (“The test is not the form in which state power has been
Times Co. v. Sullivan, 376 U.S. 254, 270, 84 S.Ct. 710, 11     applied but, whatever the form, whether such power has
L.Ed.2d 686 (1964). Claims of police misconduct, as well       in fact been exercised.”); cf. Daniel J. Solove & Neil M.
as the circumstances in which the City litigates and settles   Richards, Rethinking Free Speech and Civil Liability, 109
such claims, assuredly fall into the “public issues”           COLUM. L. REV. 1650, 1668 (2009) (“[I]t is important
category. Thus, enforcing the non-disparagement clause,        to note that sometimes the state can censor just as
which subjected Overbey to contractual liability for           effectively through legal forms that are private as it can
speaking about the allegations giving rise to her complaint    through ones that are public.”). Accordingly, we conclude
and the circumstances under which she settled with the         that enforcement of the non-disparagement clause at issue
City, was contrary to the public’s well-established First      here was contrary to the citizenry’s First Amendment
Amendment interest in “uninhibited, robust, and                interest in limiting the government’s ability to target and
wide-open” debate on “public issues.”8 Id.; see also           remove speech critical of the government from the public
Citizens United v. Fed. Election Comm’n, 558 U.S. 310,         discourse.
339, 130 S.Ct. 876, 175 L.Ed.2d 753 (2010) (“The right         9      We note that this is not a case in which the government
of citizens to inquire, to hear, to speak, and to use                 seeks to hold a private speaker liable for the
information to reach consensus is a precondition to
                © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                        9
              Case 1:18-cv-09433-LGS Document 70 Filed 07/15/19 Page 11 of 18


Overbey v. Mayor of Baltimore, --- F.3d ---- (2019)
2019 WL 3022327


       unauthorized disclosure of confidential or sensitive               settlement; that is, claimants would be unable to sell
       information that was held by the government and to                 their own silence as part of a settlement agreement,
       which the speaker would not have had access but for a              making their agreement to settle less valuable.
       promise of confidentiality or other fiduciary obligation           Appellees’ Br. at 35. This, according to the City, would
       to the government. Cf. Snepp v. United States, 444 U.S.            “reduce the number and mutual value of settlements.”
       507, 510, 100 S.Ct. 763, 62 L.Ed.2d 704 (1980).                    Id. We are troubled by the underlying logic of this
                                                                          assertion: police-misconduct claimants get money to
                                                                          keep quiet, the City gets silence and a speedy end to
                                                                          litigation, and everybody wins—except, presumably,
*6 We now consider the City’s asserted interests in                       members of the public who are interested in
enforcing the non-disparagement clause. Under the                         transparency surrounding police-misconduct suits.
circumstances, none of those interests are strong enough                  Aside from that concern, there are two factors that
for the City to prevail.                                                  make the City’s assertion unconvincing. First, the
                                                                          assertion is overly simple: the outcome of settlement
[11]
   Initially, the City points out that it has an interest in              negotiations in a police-misconduct suit is likely to be
using settlement agreements to reduce the time and                        driven by a complex interaction of case-specific factors,
money that it devotes to litigation, and that this interest               such as the defendants’ risk of exposure to high
                                                                          damages awards following a jury trial, the claimant’s
favors enforcement of the non-disparagement clause. But                   financial resources, and each side’s appetite for
as the Ninth Circuit has aptly explained, when a                          litigation. Accordingly, we will not assume that the
settlement agreement contains a waiver of a constitutional                financial terms of all future settlements will be
right, the government’s general interest in using                         appreciably affected by the enforceability of the
settlement agreements to expedite litigation is not enough                non-disparagement clause in this settlement. Second,
to make the waiver enforceable—otherwise, no                              during oral argument, the City represented that it had
balance-of-interests test would be required. Davies, 930                  already stopped using non-disparagement clauses like
F.2d at 1398. The City cannot succeed merely by                           Overbey’s      in     settlement      agreements    with
invoking its general interest in settling lawsuits. It must               police-misconduct claimants. Thus, we are left with no
                                                                          reason to think that the enforceability of the
point to additional interests that, under the circumstances,              non-disparagement clause in Overbey’s settlement
justify enforcing Overbey’s waiver of her First                           agreement has anything other than a conjectural and
Amendment rights.                                                         attenuated relationship to “the number and mutual
                                                                          value of [future, hypothetical] settlements.” Id.
To that end, the City falls back on its argument that one of
the private interests protected by the First Amendment is
the right not to speak. According to the City, the                 *7 The City goes on to invoke the interests of the three
“individual autonomy” embodied by the right not to speak           police officers who were named as defendants in
would be undermined if plaintiffs like Overbey could not           Overbey’s first lawsuit, asserting that the officers have a
use their right to silence as a bargaining chip during             personal interest “in clearing their names.” Appellees’ Br.
settlement negotiations. Appellees’ Br. at 36. Thus, in the        at 34. We are not unsympathetic to this interest, but it
City’s view, enforcement of the non-disparagement clause           does little to help the City’s cause. The settlement
is consonant with, and essential to, individual First              agreement neither admits wrongdoing nor vindicates any
Amendment interests.10 We think not. As noted above, the           of the parties involved. That is, neither the settlement
right to refrain from speaking has generally been                  agreement as a whole nor the non-disparagement clause in
construed as preventing the government from requiring              particular has the effect of proving that the officers did
private persons to speak in support of policies, causes, or        not act as Overbey alleges. Thus, to the extent that the
ideas that they find objectionable. It is simply not               officers have an interest in clearing their names, enforcing
implicated here: a limitation on the government’s ability          the non-disparagement clause will not help them. We
to purchase citizens’ silence does not meaningfully                conclude that the officers’ interest in clearing their names
compromise the “individual freedom of mind” protected              does not weigh in favor of enforcement.
by the right not to speak. Wooley, 430 U.S. at 714, 97
S.Ct. 1428 (quoting W. Virginia State Bd. of Educ., 319            [12]
                                                                      Additionally, the City urges that both it and the officers
U.S. at 637, 63 S.Ct. 1178).                                       involved have an interest in avoiding “harmful publicity.”
10     To bolster its argument, the City asserts that if Overbey   Appellees’ Br. at 34. It is well-established that
       were to prevail in the instant case, the City would         “vehement, caustic, and sometimes unpleasantly sharp
       “almost certainly” offer less money to similar              attacks on government and public officials” can play a
       police-misconduct claimants in the future, since such       valuable role in civic life and therefore enjoy the
       claimants would have less value to offer in return for
                                                                   protections of the First Amendment. N.Y. Times, 376 U.S.

                © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                            10
               Case 1:18-cv-09433-LGS Document 70 Filed 07/15/19 Page 12 of 18


Overbey v. Mayor of Baltimore, --- F.3d ---- (2019)
2019 WL 3022327

at 270, 84 S.Ct. 710. Enforcing a waiver of First               the conduct complained of; and (3) a likelihood that the
Amendment rights for the very purpose of insulating             injury will be redressed by a favorable decision.”
public officials from unpleasant attacks would plainly          Wikimedia Found. v. Nat’l Sec. Agency, 857 F.3d 193,
undermine that core First Amendment principle. Thus, the        207 (4th Cir. 2017). Each of these elements “must be
City’s    asserted     interest    in     enforcing    the      supported in the same way as any other matter on which
non-disparagement clause to avoid harmful publicity             the plaintiff bears the burden of proof, i.e., with the
stumbles out of the gate, and we find it unpersuasive.          manner and degree of evidence required at the successive
                                                                stages of the litigation.” Id. at 208 (quoting Lujan v. Defs.
Finally, the City appeals to “fairness.” Appellees’ Br. at      of Wildlife, 504 U.S. 555, 561, 112 S.Ct. 2130, 119
40. As the City would have it, Overbey “sold her [speech]       L.Ed.2d 351 (1992)). Thus, when a defendant challenges
rights, with an option to buy them back, which she              a plaintiff’s standing, we analyze the challenge differently
exercised, and now she has [her rights] again.” Id. at 39.      depending on the stage of litigation at which the challenge
Essentially, the City argues that half of Overbey’s             is brought and the substance of the defendant’s
settlement sum was earmarked for her silence, and that it       arguments.
would be unfair for Overbey to collect that half of her
money when she was not, in fact, silent. When the second        *8 That general rule is complicated here. Recall that in
half of Overbey’s settlement sum is viewed in this light, it    the proceedings below, the City filed a pre-discovery
is difficult to see what distinguishes it from hush money.      motion to dismiss or, in the alternative, for summary
Needless to say, this does not work in the City’s favor.        judgment. As part of their briefing on the motion, both
We have never ratified the government’s purchase of a           parties submitted evidence outside the pleadings. The
potential critic’s silence merely because it would be unfair    district court granted a hearing on the motion, after which
to deprive the government of the full value of its hush         it decided to treat the motion as one for summary
money. We are not eager to get into that business now.          judgment. Having come to that decision, the district court
                                                                concluded that “the City [would] be granted summary
Under the circumstances, the enforcement of Overbey’s           judgment on Baltimore Brew’s claims.” J.A. 360.
waiver of her First Amendment rights—i.e., enforcement
of the non-disparagement clause—cuts against strong             Yet neither the hearing on the City’s motion nor the
public interests that are highly relevant to the very right     district court’s analysis of the Brew’s standing indicates
that Overbey waived. The City has not identified a              that the lower court considered the Brew’s standing,
comparably compelling public good or other legitimate           specifically, through the summary-judgment lens.
governmental aim that was, or could be, furthered by            Although the parties submitted exhibits and affidavits
enforcement of the non-disparagement clause (other than         related to Overbey’s claims, it appears that neither party
a general interest in using settlements to resolve lawsuits).   produced any evidence related to the Brew’s claims.
Consequently, the City is not entitled to summary               Indeed, in attacking the Brew’s standing, the City focused
judgment on Overbey’s First Amendment claim.                    entirely on what the Brew had or had not alleged; at the
                                                                hearing on the City’s motion, neither the parties nor the
                                                                district court made any significant reference to the record
                                                                or to disputes of fact material to the Brew’s standing; and
                                                                in its order dismissing the Brew’s claims, the district
                                                                court’s reasoning turned on whether the Brew’s
                                                                allegations were sufficient to confer standing as a matter
                             B.                                 of law. Thus, in every meaningful way, the parties and the
                                                                district court limited their analysis of the Brew’s standing
We now move to the Brew’s First Amendment claim. As
                                                                to the allegations in the Amended Complaint. We take
noted above, the district court granted the City’s motion
                                                                that perspective as the starting point of our analysis. In
for summary judgment because it determined that the
                                                                other words, we begin by asking whether the Brew’s
Brew lacked standing. We disagree. The district court
                                                                plausible allegations in the Amended Complaint, taken as
relied on the allegations in the Amended Complaint in
                                                                true, are enough to give the Brew constitutional standing.
granting summary judgment on the Brew’s claim, but
                                                                See Wikimedia, 857 F.3d at 207–08.
those allegations, on their face, suffice to establish the
Brew’s standing. Accordingly, we reverse.                       [15]
                                                                   The crux of this issue is whether the Brew has alleged
[13][14]                                                        an injury in fact. An injury in fact is “an invasion of a
        To establish standing under Article III of the
                                                                legally protected interest that is concrete and
Constitution, a plaintiff must show: “(1) an injury in fact;
                                                                particularized and actual or imminent, not conjectural or
(2) a sufficient causal connection between the injury and

                © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                      11
                  Case 1:18-cv-09433-LGS Document 70 Filed 07/15/19 Page 13 of 18


Overbey v. Mayor of Baltimore, --- F.3d ---- (2019)
2019 WL 3022327

hypothetical.” Spokeo, Inc. v. Robins, ––– U.S. ––––, 136
S. Ct. 1540, 1548, 194 L.Ed.2d 635 (2016), as revised                 The City’s definition of “willing speaker” misses the
(May 24, 2016) (internal quotation marks and citation                 mark. For the purposes of constitutional standing, a
omitted).                                                             person qualifies as a willing speaker if she would be
                                                                      willing to provide information on a matter of public
[16] [17] [18]
           The legally protected interest at stake here is the        significance to the news media but chooses not to because
Brew’s right to gather news, which derives from the First             she does not want to violate a settlement agreement with
Amendment.11 Branzburg v. Hayes, 408 U.S. 665, 728, 92                the government. See Stephens, 524 F.3d at 492
S.Ct. 2646, 33 L.Ed.2d 626 (1972); Food Lion, Inc. v.                 (acknowledging that a “willing speaker” exists, for
Capital Cities/ABC, Inc., 194 F.3d 505, 520 (4th Cir.                 purposes of a plaintiff’s constitutional standing, when one
1999) (“There are First Amendment interests in                        party to a settlement agreement with the government
newsgathering.” (quoting In re Shain, 978 F.2d 850, 855               would be willing to speak to the plaintiff if not for a
(4th Cir. 1992) (Wilkinson, J., concurring))). Indeed, it is          prohibition in the settlement agreement); see also
“ ‘well established that the Constitution protects the right          American Civil Liberties Union v. Holder, 673 F.3d 245,
to receive information and ideas’ from a willing speaker.”            255 (4th Cir. 2011) (same). Cf. United States v. Wecht,
Stephens v. Cty. Of Albemarle, 524 F.3d 485, 491 (4th                 484 F.3d 194, 203 (3d Cir. 2007), as amended (July 2,
Cir. 2008) (quoting Stanley v. Georgia, 394 U.S. 557,                 2007) (“[W]e hold that the consent of the parties to an
564, 89 S.Ct. 1243, 22 L.Ed.2d 542 (1969)). That interest             order limiting speech is irrelevant to third-party standing
has been invaded, the Brew tells us, insofar as the City’s            analysis as long as the [plaintiff] can demonstrate that an
alleged policy of making silence a condition of settlement            individual subject to the order would speak more freely if
with police brutality claimants has prevented the Brew                the order is lifted or modified.”). We therefore reject the
from interviewing at least some of those claimants about              City’s argument that claimants who have settled police
(a) their cases or (b) their experiences with the settlement          brutality suits and who subsequently refuse to discuss
process.12                                                            their suits because they believe themselves bound by
11         For this reason, we see no merit in the City’s argument    non-disparagement clauses are categorically not willing
           that the Brew lacks prudential standing because it         speakers.13 They can be. And the Brew alleges that that
           “seeks to assert the free speech rights of third parties   “[o]n multiple occasions, plaintiffs who have settled civil
           ....” Appellees’ Br. at 46.                                rights lawsuits against BPD have refused to talk to
                                                                      Baltimore Brew specifically because of the gag order in
                                                                      their respective settlement agreements.” J.A. 34. Thus, the
12
                                                                      Brew has sufficiently alleged that the City’s pervasive use
           We use the term “police brutality” herein because that
                                                                      non-disparagement clauses in settlement agreements with
           is the term the Brew uses in its allegations, along with
           “excessive force.” We express no opinion on the            police brutality claimants has interfered with its right to
           precise meaning of those terms or the types of             receive newsworthy information from willing speakers.
           allegations that fall under their umbrella.                13     Since parties to a settlement agreement like the one at
                                                                             issue here may be willing speakers, and the Brew
                                                                             alleged as much, this case does not require us to decide
                                                                             whether the news media’s interest in newsgathering can
*9 The City takes issue with this contention in multiple
                                                                             be invaded when no willing speaker exists.
ways. First, according to the City, the Brew has no special
right of access to non-public information; consequently,
the only way the Brew can show an invasion of its interest
in newsgathering is by showing that the City prevented it             In addition, the City argues that based on the Brew’s own
from gathering newsworthy information from willing                    allegations, it is clear that the Brew has suffered nothing
speakers. Yet in the City’s view, the Brew has not alleged            more than a mild inconvenience in its reporting. The
that any willing speakers exist. The Brew alleges that                Brew can, and does, use public records to obtain
some police brutality claimants have refused to discuss               information on “police brutality” lawsuits settled by the
their cases with the Brew so as to avoid violating their              City. Presumably, such records were available to the
settlement agreements, but the City believes that those               Brew even on those occasions when, according to the
claimants do not qualify, given that they were not ordered            Amended Complaint, it tried and failed to get firsthand
to refrain from discussing their cases or settlements with            interviews with certain claimants. Since complaints and
the news media. Rather, they agreed not to discuss their              other litigation documents related to lawsuits against the
cases or settlements with the news media. If they are not             police department are generally matters of public record,
willing to break their agreements, says the City, they                the City asserts that interviewing claimants “is not ‘a
cannot reasonably be considered willing speakers.                     necessary prerequisite to any form of the expressive

                    © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                          12
               Case 1:18-cv-09433-LGS Document 70 Filed 07/15/19 Page 14 of 18


Overbey v. Mayor of Baltimore, --- F.3d ---- (2019)
2019 WL 3022327

                                                                     [19]
activity the [Baltimore Brew] wishe[s] to undertake.’ ”                 The Brew has plausibly alleged that its legally
Appellees’ Br. at 45 (quoting Benham v. City of                      protected interest in newsgathering has, at some point,
Charlotte, N.C., 635 F.3d 129, 136 (4th Cir. 2011)                   been invaded by the City’s use of non-disparagement
(alterations in source)).14                                          clauses in settlement agreements with police brutality
14     In the same vein, City adverts to our decision in             claimants. Yet there remains a potential problem with the
       Baltimore Sun Company v. Ehrlich, 437 F.3d 410, 419           Brew’s theory of standing—a problem that neither the
       (4th Cir. 2006). But that case has little to tell us about    district court nor the parties have addressed. Although
       the Brew’s standing. In Ehrlich, the relevant question        Overbey sought monetary damages as to Count One, the
       was whether a plaintiff newspaper had suffered an             Brew seeks only declaratory and injunctive relief as to
       adverse action for purposes of its First Amendment            Count Two of the Amended Complaint. “The standing
       retaliation claim “when a government official denie[d]        requirement applies to each claim that a plaintiff seeks to
       [a] reporter access to discretionary information or           press,” Bostic v. Schaefer, 760 F.3d 352, 370 (4th Cir.
       refuse[d] to answer the reporter’s questions because the
       official disagree[d] with the substance or manner of the
                                                                     2014), and “a plaintiff must demonstrate standing
       reporter’s previous” publications. Id. We said no. Here,      separately for each form of relief sought,” Friends of the
       in contrast, we are not asked to decide whether the           Earth, Inc. v. Laidlaw Envtl. Servs. (TOC), Inc., 528 U.S.
       Brew has stated a claim for retaliation in violation of       167, 185, 120 S.Ct. 693, 145 L.Ed.2d 610 (2000).
       the First Amendment. And even if this case involved a
       retaliation claim, Ehrlich’s relevance would be limited       [20] [21]
                                                                            Because the Brew seeks “declaratory and injunctive
       to the legality of the City’s alleged conduct, whereas        relief,” it “must establish an ongoing or future injury in
       “standing in no way depends on the merits of the              fact.” Kenny v. Wilson, 885 F.3d 280, 287 (4th Cir. 2018)
       plaintiff’s contention that particular conduct is illegal.”
                                                                     (emphasis supplied). This means that the Brew’s standing
       Warth v. Seldin, 422 U.S. 490, 500, 95 S.Ct. 2197, 45
       L.Ed.2d 343 (1975). Therefore, Ehrlich does not guide
                                                                     to sue for declaratory and injunctive relief “may not rely
       us.                                                           on prior harms.” Abbott v. Pastides, 900 F.3d 160, 176
       Similarly, Cohen v. Cowles Media Co., 501 U.S. 663,           (4th Cir. 2018). “[T]he party invoking the jurisdiction of
       665, 111 S.Ct. 2513, 115 L.Ed.2d 586 (1991), is not           the court must include the necessary factual allegations in
       relevant to the Brew’s standing. In that case, the            the pleading, or else the case must be dismissed for lack
       question was “whether the First Amendment prohibits a         of standing.” Bishop v. Bartlett, 575 F.3d 419, 424 (4th
       plaintiff from recovering damages, under state                Cir. 2009).
       promissory estoppel law, for a newspaper’s breach of a
       promise of confidentiality given to the plaintiff in          [22] [23]
                                                                            The only one of the Brew’s allegations that could
       exchange for information.” Id. The Supreme Court did
       not discuss the newspaper’s standing. Even if it had,
                                                                     reasonably be construed as describing an ongoing or
       Cohen still would not control, because the state action       imminent harm is its allegation that the City’s pervasive
       challenged in that case—the enforcement of a generally        use of non-disparagement clauses in settlements with
       applicable law governing an agreement between two             police brutality claimants “impedes the ability of the press
       private parties—is fundamentally different from the           generally, and Baltimore Brew specifically, to fully carry
       state action challenged here.                                 out the important role the press plays in informing the
                                                                     public about government actions.” J.A. 35. This allegation
                                                                     is general, but it is plausible on its face. And when we
*10 Again, we are not persuaded. The Brew has alleged                evaluate standing based on the pleadings, as the district
that legal documents in the public record do not exhaust             court did, “we presume that general allegations embrace
the newsworthy aspects of police brutality suits, and that           those specific facts that are necessary to support the
claimants who bring such suits are uniquely positioned to            claim.” Lujan, 504 U.S. at 561, 112 S.Ct. 2130 (internal
provide the public with newsworthy information related               citation and alteration omitted).
to their claims. Additionally, the Brew has pointed out
that claimants’ firsthand experience of the process of               With that forgiving presumption in place, we conclude
settling with the City is not a matter of public record and          that the Brew has sufficiently pleaded an ongoing or
can only be obtained by communicating with settling                  imminent injury in fact that is both traceable to the City’s
claimants directly. Thus, contrary to the City’s assertion,          challenged conduct and redressable by the court. As
the mere fact that a significant amount of information               discussed above, neither the parties’ arguments below nor
about most claimants’ lawsuits is available in the public            the district court’s disposition went meaningfully beyond
record does not mean that some claimants’ refusal to talk            the pleadings in evaluating the Brew’s standing. We
to the Brew could not have a significant and deleterious             therefore decline to do so ourselves—even though the
effect on the Brew’s reporting.                                      order under review is nominally a grant of summary
                                                                     judgment to the City. Instead, we remand to give the

                © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                          13
              Case 1:18-cv-09433-LGS Document 70 Filed 07/15/19 Page 15 of 18


Overbey v. Mayor of Baltimore, --- F.3d ---- (2019)
2019 WL 3022327

parties and the district court an opportunity to develop the           in any way the injuries allegedly suffered by Overbey.
evidentiary record relevant to the Brew’s claims.

                                                                However, as happens in the vast majority of cases, the
                                                                parties gave up those rights. Rather than resolve their
                                                                dispute publicly in a court of law, they decided to resolve
                                                                the dispute privately through a negotiated settlement.
                            IV.                                 With both sides represented by counsel, the parties
                                                                entered into a written settlement agreement. As part of
For the foregoing reasons, we reverse the judgment of           that agreement, the defendants agreed to pay Overbey
district court and remand for further proceedings               $63,000. In return, Overbey agreed to dismiss her claims
consistent with this opinion.                                   and, pursuant to the non-disparagement provision, not to
                                                                comment about the allegations in her suit or the
REVERSED AND REMANDED                                           settlement process. She further agreed that if she violated
                                                                the non-disparagement provision, the City was entitled to
                                                                the return of $31,500.

QUATTLEBAUM, Circuit Judge, dissenting:                         Later, the Baltimore Sun published an article about the
                                                                settlement. It included a comment made by the City
*11 One of the bedrock principles of our country is the         Solicitor about Overbey during the settlement approval
freedom of parties, public and private, to enter into           hearing. On the Sun’s website, members of the public
agreements without fear that courts will re-write them if       made several comments critical of Overbey. She
one side has a change of heart. Under this principle,           responded on the website with several posts about her
parties have a right to rely on the certainty of contracts      case. At the time of her posts, the City had not yet paid
entered into knowingly and voluntarily. In my view, the         the settlement amounts. The City sent Overbey a check
majority opinion undermines those important principles.         for only $31,500. The City—believing Overbey’s
While I join my colleagues in affirming the importance of       comments to the Sun violated the non-disparagement
the First Amendment and the public’s interest in exposing       provision—refused to send the additional $31,500.
police misconduct, such affirmation does not require us to      Overbey does not dispute that her public comments
find unenforceable the non-disparagement provision in           violated the agreement. Instead, she seeks to excuse her
the settlement agreement between Overbey and the                admitted breach by claiming that the non-disparagement
defendants. Overby entered into the settlement agreement        provision in the agreement is unenforceable. As a result,
knowingly and voluntarily, and the interests in enforcing       she seeks to compel the City to pay the full $63,000 to
it outweigh any countervailing interests. Accordingly, I        her. Since she has already received $31,500, she seeks the
respectfully dissent.                                           $31,500 she previously agreed to give up if she spoke
                                                                about the case.




                             I.
                                                                                             II.
In 2013, Overbey filed a lawsuit alleging egregious police
misconduct. She had every right to a public trial on the        Prior to entering into the settlement agreement, Overbey
allegations. She also had the freedom to speak about the        had a constitutional right to speak about the allegations in
case before, during and after the suit. Defendants in the       the lawsuit. The question for us is whether Overbey
suit denied the allegations of misconduct. They likewise        waived that right by agreeing to the non-disparagement
had the right to defend themselves in a public trial and to     provision, and, if so, whether her waiver is enforceable. In
comment on the case.1                                           explaining this issue, we have stated that “a contract will
1      The conduct by the Baltimore Police Department as        be enforced unless the interest promoted by its
       alleged by Overbey is abhorrent. I express no opinion    enforcement is outweighed by the public policy harms
       on which party was likely to prevail below or minimize   resulting from enforcement.” Lake James Cmty. Volunteer
                                                                Fire Dep’t, Inc. v. Burke Cty., N.C., 149 F.3d 277, 280
                © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                        14
              Case 1:18-cv-09433-LGS Document 70 Filed 07/15/19 Page 16 of 18


Overbey v. Mayor of Baltimore, --- F.3d ---- (2019)
2019 WL 3022327

(4th Cir. 1998); (citing Town of Newton v. Rumery, 480            applicable record. Looking at the circumstances of this
U.S. 386, 392, 107 S.Ct. 1187, 94 L.Ed.2d 405 (1987) and          case, Overbey overstates the impairment of any potential
Restatement (Second) Contracts § 178(1) (1981)). While            public policy interests.
the law does not presume the waiver of constitutional
rights, it also does not render the contract per se               First, it is important to note the narrow scope of the
unenforceable “simply because a contract includes the             waiver. Under the non-disparagement provision, Overbey
waiver of a constitutional right.” Id. Thus, “[w]here a           agreed not to speak about the facts of her specific case.
party knowingly and willingly enters into an agreement            The waiver did not restrict her from speaking about the
that waives a constitutional right, the agreement is              Baltimore Police Department or police misconduct
enforceable so long as it does not undermine the public’s         generally. Nor did it restrict her from speaking on a
interest in protecting the right.”2 Pee Dee Health Care,          myriad of other public issues. It simply limited her ability
P.A. v. Sanford, 509 F.3d 204, 213 (4th Cir. 2007). Here,         to speak publicly about her case.
the non-disparagement provision does not.
2      The majority does not address Overbey’s claim that she     Second, the limitations in the non-disparagement clause
       did not knowingly and voluntarily enter into the           did not actually bar Overbey from speaking about her
       non-disparagement provision. But Overbey’s argument        case. There were just financial consequences—to which
       that she did not understand that the waiver would apply    she agreed—of her choosing to speak. Under the
       to her specific conduct is without merit. The              agreement, she had a choice. She could abide by her
       non-disparagement clause prohibits discussion of           promise not to talk about the case. If she did that, she
       opinions, facts or allegations about the case. Further,    would receive the full $63,000. Or she could do what she
       Overbey was represented by legal counsel throughout
                                                                  did—talk about the case. The consequence was that, since
       the litigation and settlement process. Last, a provision
       in the settlement agreement, labeled “Knowingly and
                                                                  Overbey made that latter choice, the City was entitled to
       Voluntary Act,” stated that both parties represented       keep $31,500 of the $63,000 settlement amount.
       they entered into the agreement voluntarily, with the
       advice of legal counsel and had adequate opportunity to    Third, even without her public comments, the detailed
       investigate the subject matter of the agreement.           allegations in Overbey’s complaint and in the Department
                                                                  of Justice’s 2016 report on police misconduct in
                                                                  Baltimore contain extensive information on this important
                                                                  issue. Critically, all of that information remains public.3
                                                                  Likewise, the terms of the settlement agreement were
                                                                  made and remain public. The non-disparagement
                                                                  provision does not remove any of that information about
                                                                  police misconduct in Baltimore from the review and
                             A.                                   scrutiny of the public. It remains in the public square for
                                                                  discourse and debate. Thus, even if Overbey decided not
                                                                  to speak because of the non-disparagement provision, the
*12 To examine whether there are any public policy                public’s interests would only have been minimally
harms      implicated    by    enforcement       of    the        harmed.
non-disparagement provision, it is critical to look to the
                                                                  3      The majority opinion acknowledges that Overbey’s
specific circumstances and the harm caused by enforcing
                                                                         silence would not entirely foreclose debate on her
this settlement’s non-disparagement provision. See
                                                                         experiences with law enforcement, but stresses that
Rumery, 480 U.S. at 392–94, 107 S.Ct. 1187 (using a fact                 even so, the relevant public discourse cannot be
specific, case-by-case approach to determine whether a                   considered “uninhibited” or “wide-open.” Maj. Op. at
defendant’s waiver of his statutory right to sue was                     –––– n.8. But that is not the issue. If it were, any
enforceable). Overbey broadly asserts that the                           limitation would fail. The issue is whether the public
non-disparagement provision harms the public policy                      policy in promoting that discourse has been appreciably
favoring debate about public issues and the need to                      harmed.
cautiously mistrust government power. No one would
deny the importance of those issues. But it is not enough
to simply posit general constitutional principles. If that        Last, any impairment of the public’s interests must be
were enough, no confidentiality agreement or                      considered in relation to Overbey’s other rights. Part and
non-disparagement provision could ever stand. See                 parcel with Overbey’s right to speak is her right not to
Leonard v. Clark, 12 F.3d 885, 892 n.12 (9th Cir. 1993).          speak. Plainly, even without the non-disparagement
Instead, the proper inquiry is how much those public              provision, Overbey had the right not to speak.4 If she had
policy interests are impaired, if at all, based on the            done that, the public’s interest would have been equally
                © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                         15
               Case 1:18-cv-09433-LGS Document 70 Filed 07/15/19 Page 17 of 18


Overbey v. Mayor of Baltimore, --- F.3d ---- (2019)
2019 WL 3022327

impaired. The public’s interests cannot legitimately be            gave up their opportunity for vindication by a judge or
harmed by Overbey doing by written agreement what was              jury. Of course, there is no guarantee how the case would
her right in the first place.                                      have turned out had it continued. That uncertainty is one
4      I find no Supreme Court or Fourth Circuit authority to      of the reasons parties often agree to a settlement. But
       support the majority’s suggestion that Overbey had no       having given up the opportunity to be exonerated, the
       recognizable right not to comment on this case. The         defendants have an interest in Overbey’s accusations,
       majority is certainly correct that the First Amendment      which they denied, ending. The non-disparagement clause
       prevents the government from compelling individuals         furthered this legitimate interest as well.
       to express support for views to which they object. But
       citizens who have information on important issues are       Third, the defendants have an interest in the certainty of
       entitled to remain silent, or as the majority puts it, to
                                                                   their contract. As alluded to above, parties have a right to
       abstain from speech. See Wooley v. Maynard, 430 U.S.
       705, 714, 97 S.Ct. 1428, 51 L.Ed.2d 752 (1977)
                                                                   expect that plain and unambiguous terms of the contracts
       (holding that “the right of freedom of thought protected    to which they enter, like the ones here, will be enforced.
       by the First Amendment against state action includes        See Hemstreet v. Spiegel, Inc., 851 F.2d 348, 350 (Fed.
       both the right to speak freely and the right to refrain     Cir. 1988) (holding “there is a compelling public interest
       from speaking at all.”). The scarcity of cases when the     and policy in upholding and enforcing settlement
       government is not seeking to compel speech is likely        agreements voluntarily entered into.”). During the
       due to the case and controversy requirement. Without        pendency of the case, when it was uncertain whether she
       government action, there is no case and controversy.        would be awarded any money, Overbey decided it was a
       But citizens have the freedom not to speak if they so       good idea to limit her public comments in return for
       choose. As Terence Mann said in initially rebuffing
       Ray Kinsella’s request to come to Iowa in the
                                                                   additional settlement payments from the defendants. After
       well-known film Field of Dreams, “I don’t give              the settlement, Overbey, with some money in hand,
       interviews, and I’m no longer a public figure. I just       decided she no longer wanted to limit her comments.
       want to be left alone ....” To suggest this freedom does    Despite that, she now seeks to not only keep the money
       not exist would be unprecedented and take us into a         she received, but also compel the City to pay the rest.
       land well beyond what even Orwell envisioned.               Overbey seeks through the courts to re-write the
                                                                   agreement so that she will receive all the benefits of the
                                                                   agreement, but not all of the burdens. This is not the
                                                                   proper role for courts.5
                                                                   5      Surprisingly, my good colleagues in the majority
                                                                          characterize this position as endorsing “hush money.”
                                                                          Maj. Op. at ––––. Harsh words for the principle that it
                                                                          is unfair for parties who enter agreements freely to later
                              B.                                          change their mind and seek to avoid the very terms to
                                                                          which they agreed. Perhaps a better description would
                                                                          be that Overbey cannot have her cake and eat it too.
*13 On the other hand, the defendants have significant
and legitimate interests in the enforcement of the
non-disparagement clause. First, they have an interest in
                                                                   In conclusion, the interests of the defendants in enforcing
the finality of the litigation. See Leonard, 12 F.3d at 891
                                                                   the agreement is substantial. In agreeing with both district
(recognizing the public’s interest in the finality of
                                                                   court orders below granting summary judgment, I believe
collective bargaining agreements as one of the public
                                                                   the interests of the defendants in enforcing the
policies favoring enforcement of the constitutional waiver
                                                                   non-disparagement provision outweigh the public’s
not to speak). Litigation serves a vital role in our legal
                                                                   interests in voiding it. Therefore, I part ways with my
system, but, for those in the midst of it, it is often
                                                                   good colleagues in the majority. I would affirm the
unpleasant, expensive and distracting. For those and many
                                                                   district court’s dismissal of the case.6
other reasons, litigants at times decide that the best course
                                                                   6      The majority also reverses the district court’s order
for them is to compromise on a settlement rather than
forging forward to trial. The defendants did just that in                 which concluded that Baltimore Brew had no standing
                                                                          to pursue its claims. For the reasons set forth by the
this case. They agreed to put the dispute behind them by
                                                                          district court, I dissent on this issue as well. See
entering into an agreement with terms that furthered their                Overbey v. Mayor & City Council of Baltimore, No.
interest in finality. The non-disparagement provision was                 CV MJG-17-1793, 2017 WL 5885657, at *5 (D. Md.
one of the terms.                                                         Nov. 29, 2017).

Second, by agreeing to the settlement, the defendants

                © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                             16
                Case 1:18-cv-09433-LGS Document 70 Filed 07/15/19 Page 18 of 18


Overbey v. Mayor of Baltimore, --- F.3d ---- (2019)
2019 WL 3022327

All Citations                                               --- F.3d ----, 2019 WL 3022327

End of Document                                       © 2019 Thomson Reuters. No claim to original U.S. Government Works.




                © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                  17
